Order entered February 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00362-CR
                                    No. 05-18-00363-CR
                                    No. 05-18-00364-CR

                                JOHN F. SEAY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 203rd Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                                         ORDER
       Before the Court is appellant’s February 21, 2019 pro se motion requesting a second

extension to file his brief. The Court GRANTS IN PART appellant’s motion and ORDERS his

brief filed within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send a copy of this order to John Seay; TDCJ No. 00627969;

Byrd Unit; 21 FM 247; Huntsville, Texas 77320.




                                                    /s/     LANA MYERS
                                                            JUSTICE